            Case 4:20-cv-00170-JM Document 1 Filed 02/20/20 Page 1 of 13



                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS                                     FEB! 0 2020
                                 CENTRAL DIVISION
                                                                                      iA~ES W. .RMACK, CLERK
                                                                                       y                  DEPCLERK
ANDREA SIERRA and LINDSAY BOWES,                                   PLAINTIFFS
Each Individually and on Behalf
of All Others Similarly Situated This case assigned to District Judge Moody
                                                     and to Magistrate Judge          Volpe - - - - -
vs.                                       No. 4:20-cv-       17IJ - J M
AMCARE SENIOR LIFE PARTNERS, INC.                                                          DEFENDANT


                     ORIGINAL COMPLAINT-COLLECTIVE ACTION


       COME NOW Plaintiffs Andrea Sierra and Lindsay Bowes (collectively "Plaintiffs"),

each individually and on behalf of all others similarly situated, by and through their

attorneys Lydia H. Hamlet and Josh Sanford of Sanford Law Firm, PLLC, and for their

Original Complaint-Collective Action ("Complaint") against Defendant Amcare Senior

Life Partners, Inc. ("Defendant"), they state and allege as follows:

                              I.       PRELIMINARY STATEMENTS

       1.       This is a collective action brought by Plaintiffs, each individually and on

behalf of all others similarly situated, against Defendant for violations of the minimum

wage provisions of the Fair Labor Standards Act, 29 U.S.C. § 201, et seq. (the "FLSA"),

and the minimum wage provisions of the Arkansas Minimum Wage Act, Ark. Code Ann.

§ 11-4-201, et seq. (the "AMWA").

       2.       Plaintiffs seek a declaratory judgment, monetary damages, liquidated

damages, prejudgment interest, and a reasonable attorney's fee and costs as a result of

Defendant's failure to pay a proper minimum wage under the FLSA and the AMWA.


                                               Page 1 of11
                        Andrea Sierra, et al. v. ArnCare Senior Life Partners, Inc.
                                 U.S.D.C. (E.D. Ark.) No. 4:20-cv-_
                                Orlglnal Complalnt---Collectlve Action
r
                Case 4:20-cv-00170-JM Document 1 Filed 02/20/20 Page 2 of 13



                                II.       JURISDICTION AND VENUE

           3.      The United States District Court for the Eastern District of Arkansas has

    subject matter jurisdiction over this suit under the provisions of 28 U.S.C. § 1331

    because this suit raises federal questions under the FLSA.

           4.       This Complaint also alleges AMWA violations, which arise out of the same

    set of operative facts as the federal cause of action; accordingly, this Court has

    supplemental jurisdiction over Plaintiff's AMWA claims pursuant to 28 U.S.C. § 1367(a).

           5.       The acts complained of herein were committed and had their principal

    effect against Plaintiff within the Central Division of the Eastern District of Arkansas;

    therefore, venue is proper within this District pursuant to 28 U.S.C. § 1391.

                                           Ill.    THE PARTIES

           6.       Plaintiffs repeat and re-allege all the preceding paragraphs of this

    Complaint as if fully set forth in this section.

           7.       Plaintiff Andrea Sierra ("Sierra") is an individual and resident of Yell

    County.

           8.       Sierra worked for Defendant as a Home Health Aide from October of 2019

    until February of 2020.

           9.       Plaintiff Lindsay Bowes ("Bowes") is an individual and resident of Pope

    County.

           10.      Bowes worked for Defendant as a Home Health Aide from September of

    2019 to February of 2020.

           11.      At all times material herein, Plaintiffs and those similarly situated have

    been entitled to the rights, protections, and benefits provided under the FLSA.

                                                   Page 2 of 11
                           Andrea Sierra, et al. v. AmCare Senior Life Partners, Inc.
                                      U.S.D.C. (E.D. Ark.) No. 4:20-cv-_
                                      Original Complaint-Collective Action
         Case 4:20-cv-00170-JM Document 1 Filed 02/20/20 Page 3 of 13



       12.     At all times material herein, Plaintiffs and those similarly situated have

been classified by Defendant as non-exempt from the requirements of the FLSA, 29

U.S.C. § 201, et seq., and the AMWA, A.C.A. § 11-4-201, et seq.

       13.     Defendant is a domestic, for-profit corporation.

       14.     Defendant's primary business is in-home personal care for seniors,

individuals recuperating from surgery, or individuals with disabilities. 1

       15.     Defendant's registered agent for service is Monty Kasselman, at 1106

West B Street, Russellville, Arkansas 72801.

       16.     Within the three years preceding the filing of this Complaint, Defendant

has continuously employed at least four employees.

       17.     Defendant employs two or more individuals who engage in interstate

commerce or business transactions, or who produce goods to be transported or sold in

interstate commerce, or who handle, sell, or otherwise work with goods or materials that

have been moved in or produced for interstate commerce.

       18.     Defendant's annual gross volume of sales made or business done is not

less than $500,000.00 (exclusive of excise taxes at the retail level that are separately

stated) in each of the three years preceding the filing of the Original Complaint.

                               IV.      FACTUAL ALLEGATIONS

       19.     Plaintiffs repeat and re-allege all the preceding paragraphs of this

Complaint as if fully set forth in this section.

       20.     At all relevant times herein, Defendant directly hired Home Health Aides to

work on its behalf, paid them wages and benefits, controlled their work schedules,



               See http://www.youramcare.com/ (last visited Feb. 18, 2020).
                                                Page 3 of 11
                        Andrea Sierra, et al. v. AmCare Senior Life Partners, Inc.
                                  U.S.D.C. (E.D. Ark.) No. 4:20-cv-_
                                 Original Complaint-Collective Action
         Case 4:20-cv-00170-JM Document 1 Filed 02/20/20 Page 4 of 13



duties, protocols, applications, assignments and employment conditions, and kept at

least some records regarding their employment.

       21.    As Home Health Aides, Plaintiffs performed duties on Defendant's behalf

such as preparing food for clients and cleaning their homes.

       22.    At all relevant times herein, Plaintiffs worked out of Defendant's location in

Russellville, but spent most of the day at clients' residences.

       23.    Defendant required each Home Health Aide to undergo training in order to

work as a Home Health Aide.

       24.    This training was comprised of approximately four hours of in-person

training, plus an online portion which the Home Health Aides completed at home which

took anywhere from thirteen to thirty hours to complete.

       25.    Defendant did not pay Home Health Aides for the in-person training nor

the online training.

       26.    Defendant's failure to pay Plaintiffs and similarly situated Home Health

Aides for the training resulted in off-the-clock hours for which they were not

compensated.

       27.    Defendant knew or should have known that Plaintiffs and similarly situated

Home Health Aides were working hours off-the-clock for which they were not

compensated.

       28.    At all relevant times herein, Defendant has deprived Plaintiffs and similarly

situated employees of minimum wages for all of the hours they engaged in mandatory,

uncompensated training.



                                               Page4 of 11
                       Andrea Sierra, et al. v. AmCare Senior Life Partners, Inc.
                                U.S.D.C. (E.D. Ark.) No. 4:20-cv-_
                               Original Complaint-Collective Action
            Case 4:20-cv-00170-JM Document 1 Filed 02/20/20 Page 5 of 13



       29.      Defendant deducted fifty dollars ($50.00) from each of Sierra's final two

paycheck for a "Termination Fee," and deducted two dollars ($2.00) from each of her

final two paychecks as a "PR Check Handling Fee."

       30.      Defendant's deductions from Sierra's final paycheck caused her hourly

rate to fall below the AMWA minimum wage.

       31.      Defendants knew or showed reckless disregard for whether its actions

violated the FLSA and the AMWA.

                      V.        REPRESENTATIVE ACTION ALLEGATIONS

       32.      Plaintiffs repeat and re-allege all previous paragraphs of this Complaint as

though fully incorporated in this section.

       33.      Plaintiffs bring this claim for relief for violation of the FLSA as a collective

action pursuant to Section 16(b) of the FLSA, 29 U.S.C. § 216(b), on behalf of all

persons similarly situated as hourly employees who were, are, or will be employed by

Defendant within the applicable statute of limitations period, who are entitled to payment

of the following types of damages:

       A.       Minimum wages for all hours spent in uncompensated training;

       B.       Liquidated damages; and

       C.       Attorney's fees and costs.

       34.      Plaintiffs propose the following class under the FLSA:

                           All Home Health Aides who participated in
                               training in the last the three years.

       35.      In conformity with the requirements of FLSA Section 16(b), each Plaintiff

has filed or will soon file a written Consent to Join this lawsuit.


                                                   Page 5 of 11
                           Andrea Sierra, et al. v. AmCare Senior Life Partners, Inc.
                                     U.S.D.C. (E.D. Ark.) No. 4:20-cv-_
                                    Original Complaint-Collective Action
              Case 4:20-cv-00170-JM Document 1 Filed 02/20/20 Page 6 of 13



         36.     The relevant time period dates back three years from the date on which

Plaintiff's Original Complaint-Collective Action was filed herein and continues forward

through the date of judgment pursuant to 29 U.S.C. § 255(a), except as set forth herein

below.

         37.      The members of the proposed FLSA class are similarly situated in that

they share these traits:

         A.       They were subject to Defendant's common policy requiring Home Health

Aides to engage in training for which they were not compensated; and

         B.       They had substantially similar job duties, requirements, and pay

provisions.

         38.      Plaintiffs are unable to state the exact number of the class but believes

that the class is exceeds fifty (50) persons.

         39.      Defendant can readily identify the members of the class, who are a certain

portion of the current and former employees of Defendant.

         40.      The names and physical and mailing addresses of the probable FLSA

collective action plaintiffs are available from Defendant.

         41.      The email addresses of many of the probable FLSA collective action

plaintiffs are available from Defendant.

                               VI.    FIRST CLAIM FOR RELIEF
                            (Individual Claims for FLSA Violations)

         42.      Plaintiffs repeat and re-allege all previous paragraphs of this Complaint as

though fully set forth herein.

         43.      Plaintiffs assert this claim for damages and declaratory relief pursuant to

the FLSA, 29 U.S.C. § 201, et seq.
                                                  Page 6 of 11
                          Andrea Sierra, et al. v. AmCare Senior Life Partners, Inc.
                                    U.S.D.C. (E.D. Ark.) No. 4:20-cv-_
                                   Original Complaint-Collective Action
         Case 4:20-cv-00170-JM Document 1 Filed 02/20/20 Page 7 of 13



        44.    At all relevant times, Defendant has been, and continues to be, an

enterprise engaged in commerce within the meaning of the FLSA, 29 U.S.C. § 203.

        45.    29 U.S.C. §§ 206 and 207 require any enterprise engaged in commerce to

pay all employees a minimum wage for all hours worked up to forty (40) in one week

and to pay one and one-half (1.5) times their regular wages for all hours worked over

forty (40) in a week, unless an employee meets certain exemption requirements of 29

U.S.C. § 213 and all accompanying Department of Labor regulations.

        46.    Defendant classified Plaintiffs as non-exempt from the requirements of the

FLSA.

        47.    Defendant failed to pay Plaintiffs for all hours worked, resulting in

minimum wage violations for all hours the Plaintiffs spent in uncompensated training.

        48.    Defendant knew or should have known that its actions violated the FLSA.

        49.    Defendant's conduct and practices, as described above, were willful.

        50.    By reason of the unlawful acts alleged herein, Defendant is liable to

Plaintiffs for monetary damages, liquidated damages and costs, including reasonable

attorney's fees provided by the FLSA for all violations which occurred beginning at least

three (3) years preceding the filing of Plaintiffs' initial complaint, plus periods of

equitable tolling.

        51.    Defendant has not acted in good faith nor with reasonable grounds to

believe its actions and omissions were not a violation of the FLSA, and, as a result

thereof, Plaintiffs are entitled to recover an award of liquidated damages in an amount

equal to the amount of unpaid minimum wage and unpaid overtime premium pay

described above pursuant to Section 16(b) of the FLSA, 29 U.S.C. § 216(b).

                                              Page 7 of11
                      Andrea Sierra, et al. v. AmCare Senior Life Partners, Inc.
                                U.S.D.C. (E.D. Ark.) No. 4:20-cv-_
                               Original Complaint-Collective Action
         Case 4:20-cv-00170-JM Document 1 Filed 02/20/20 Page 8 of 13



       52.    Alternatively, should the Court find that Defendants acted in good faith in

failing to pay Plaintiffs as provided by the FLSA, Plaintiffs are entitled to an award of

prejudgment interest at the applicable legal rate.

                          VII.   SECOND CLAIM FOR RELIEF
                     (Collective Action Claim for FLSA Violations)

       53.    Plaintiffs repeat and re-allege all previous paragraphs of this Complaint as

though fully set forth herein.

       54.    Plaintiffs assert this claim for damages and declaratory relief on behalf of

all similarly situated employees pursuant to the FLSA, 29 U.S.C. § 201, et seq.

       55.    At all relevant times, Defendant has been, and continues to be, an

enterprise engaged in commerce within the meaning of the FLSA, 29 U.S.C. § 203.

       56.    29 U.S.C. §§ 206 and 207 require any enterprise engaged in commerce to

pay all employees a minimum wage for all hours worked up to forty (40) in one week

and to pay one and one-half (1.5) times their regular wages for all hours worked over

forty (40) in a week, unless an employee meets certain exemption requirements of 29

U.S.C. § 213 and all accompanying Department of Labor regulations.

       57.    Defendant classified Plaintiffs and other similarly situated employees as

non-exempt from the minimum wage provisions of the FLSA.

       58.    Defendant failed to pay Plaintiff and similarly situated employees for all

hours worked, resulting in minimum wage violations for all hours the Plaintiffs spent in

uncompensated training.

       59.    Defendant knew or should have known that its actions violated the FLSA.

       60.    Defendant's conduct, as described above, has been willful.


                                               Page 8 of 11
                       Andrea Sierra, et al. v. AmCare Senior Life Partners, Inc.
                                 U.S.D.C. (E.D. Ark.) No. 4:20-cv-_
                                 Original Complaint-Collective Action
         Case 4:20-cv-00170-JM Document 1 Filed 02/20/20 Page 9 of 13



       61.     By reason of the unlawful acts alleged herein, Defendant is liable to

Plaintiffs and all similarly situated employees for monetary damages, liquidated

damages and costs, including reasonable attorney's fees provided by the FLSA for all

violations which occurred beginning at least three (3) years preceding the filing of

Plaintiffs' initial complaint, plus periods of equitable tolling.

       62.     Defendant has not acted in good faith nor with reasonable grounds to

believe its actions and omissions were not a violation of the FLSA, and, as a result

thereof, Plaintiffs and similarly situated employees are entitled to recover an award of

liquidated damages in an amount equal to the amount of unpaid overtime premium pay

described above pursuant to Section 16(b) of the FLSA, 29 U.S.C. § 216(b).

       63.     Alternatively, should the Court find that Defendant acted in good faith in

failing to pay Plaintiffs and the collective members as provided by the FLSA, they are

entitled to an award of prejudgment interest at the applicable legal rate.

                              VIII.   THIRD CLAIM FOR RELIEF
                         (Individual Claims for AMWA Violations)

       64.     Plaintiffs repeat and re-allege all previous paragraphs of this Complaint as

though fully set forth herein.

       65.     Plaintiffs assert this claim for damages and declaratory relief pursuant to

the AMWA, Ark. Code Ann.§§ 11-4-201, et seq.

       66.     At all relevant times, Defendant was Plaintiffs' "employer" within the

meaning oftheAMWA, Ark. Code Ann.§ 11-4-203(4).

       67.     Sections 210 and 211 of the AMWA require employers to pay all

employees a minimum wage for all hours worked, and to pay one and one-half times

regular wages for all hours worked over forty hours in a week, unless an employee
                                                Page 9 of 11
                        Andrea Sierra, et al. v. AmCare Senior Life Partners, Inc.
                                  U.S.D.C. (E.D. Ark.) No. 4:20-cv-_
                                 Original Complalnt--Collectlve Action
        Case 4:20-cv-00170-JM Document 1 Filed 02/20/20 Page 10 of 13



meets the exemption requirements of 29 U.S.C. § 213 and accompanying Department

of Labor regulations.

       68.    Defendant classified Plaintiffs as non-exempt from the requirements of

AMWA.

       69.    Defendant failed to pay Plaintiffs for all hours worked, resulting in

minimum wage violations for all hours the Plaintiffs spent in uncompensated training.

       70.    Defendant also failed to pay Plaintiff Sierra a sufficient minimum wage

during her final two pay periods due to the deductions from her final paychecks.

       71 .   Defendant knew or should have known that its practices violated the

AMWA.

       72.    Defendant's conduct and practices, as described above, were willful,

intentional, unreasonable, arbitrary, and in bad faith.

       73.    By reason of the unlawful acts alleged herein, Defendant is liable to

Plaintiffs for, and Plaintiffs seek, monetary damages, liquidated damages, prejudgment

interest, and costs, including reasonable attorney's fees as provided by the AMWA.

                                 IX.      PRAYER FOR RELIEF

       WHEREFORE, premises considered, Plaintiffs Andrea Sierra and Lindsay

Bowes, each individually and on behalf of all others similarly situated, respectfully pray

that Defendant be summoned to appear and to answer this Complaint and for

declaratory relief and damages as follows:

       A.     Declaratory judgment that Defendant's practices alleged in this Complaint

violate the FLSA, the AMWA, and their related regulations;




                                               Page 10 of 11
                        Andrea Sierra, et al. v. AmCare Senior Life Partners, Inc.
                                  U.S.D.C. (E.D. Ark.) No. 4:20-cv-_
                                 Original Complaint-Collective Action
        Case 4:20-cv-00170-JM Document 1 Filed 02/20/20 Page 11 of 13



       B.     Certification of a collective under Section 216 of the FLSA of all individuals

similarly situated, as further defined in any motion for the same;

       C.     Judgment for damages suffered by Plaintiff and all others similarly situated

for all unpaid wages under the FLSA, the AMWA and their related regulations;

       D.     Judgment for liquidated damages owed to Plaintiff and all others similarly

situated pursuant to the FLSA, the AMWA, and their related regulations;

       E.     An order directing Defendant to pay Plaintiff and all others similarly

situated prejudgment interest, a reasonable attorney's fee and all costs connected with

this action; and

       F.     Such other and further relief as this Court may deem just and proper.

                                                       Respectfully submitted,

                                                       ANDREA SIERRA and LINDSAY
                                                       BOWES, Each Individually and
                                                       on Behalf of All Others Similarly
                                                       Situated, PLAINTIFFS




                                                            ar
                                                       josh@sanfordlawfirm.com




                                             Page 11 of 11
                      Andrea Sierra, et al. v. AmCare Senior Life Partners, Inc.
                                U.S.D.C. (E.D. Ark.) No. 4:20-cv-_
                               Original Complaint-Collective Action
        Case 4:20-cv-00170-JM Document 1 Filed 02/20/20 Page 12 of 13



                      IN THE UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF ARKANSAS
                                CENTRAL DIVISION


ANDREA SIERRA and LINDSAY BOWES,                                           PLAINTIFFS
Each Individually and on Behalf
of All Others Similarly Situated


vs.                                 No. 4:20-cv-


AMCARE SENIOR LIFE PARTNERS, INC.                                         DEFENDANT


                      CONSENT TO JOIN COLLECTIVE ACTION


       I was employed as an hourly worker for Amcare Senior Life Partners, Inc. within
the past three (3) years. I understand this lawsuit is being brought under the Fair Labor
Standards Act for unpaid wages. I consent to becoming a party-plaintiff in this lawsuit, to
be represented by Sanford Law Firm, PLLC, and to be bound by any settlement of this
action or adjudication by the Court.




                                                   ~SkWl.
                                                ANDREA SIERRA
                                                February 20, 2020




Josh Sanford, Esq.
SANFORD LAW FIRM, PLLC
One Financial Center
650 South Shackleford Road, Suite 411
Little Rock, Arkansas 72211
Telephone: (501) 221-0088
Facsimile: (888) 787-2040
josh@sanfordlawfirm.com
'-   I   J   II
                          Case 4:20-cv-00170-JM Document 1 Filed 02/20/20 Page 13 of 13



                                       IN THE UNITED STATES DISTRICT COURT
                                           EASTERN DISTRICT OF ARKANSAS
                                                 CENTRAL DIVISION


                  ANDREA SIERRA and LINDSAY BOWES,                                           PLAINTIFFS
                  Each Individually and on Behalf
                  of All Others Similarly Situated


                  vs.                                 No. 4:20-cv-__


                  AMCARE SENIOR LIFE PARTNERS, INC.                                         DEFENDANT


                                        CONSENT TO JOIN COLLECTIVE ACTION


                         I was employed as an hourly worker for Amcare Senior Life Partners, Inc. within
                  the past three (3) years. I understand this lawsuit is being brought under the Fair Labor
                  Standards Act for unpaid wages. I consent to becoming a party-plaintiff in this lawsuit, to
                  be represented by Sanford Law Firm, PLLC, and to be bound by any settlement of this
                  action or adjudication by the Court.




                                                                  LINDSAY BOWES
                                                                  February 20, 2020




                  Josh Sanford, Esq.
                  SANFORD LAW FIRM, PLLC
                  One Financial Center
                  650 South Shackleford Road, Suite 411
                  Little Rock, Arkansas 72211
                  Telephone: (501) 221-0088
                  Facsimile: (888) 787-2040
                  josh@sanfordlawfirm.com
